DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record, Mizumoto et al. (US Pub. 20160064000) discloses a sound pickup device that picks up target sound that has been output from an object, the sound pickup device comprising:  a first input unit that receives image data that has been generated by a camera; a second input unit that receives an acoustic signal that has been output from a microphone array and includes the target sound and non-target sound; and a controller that determines a direction that the target sound is to be picked up in, wherein the controller includes:  a detector that detects a location in at least one of a horizontal direction and a vertical direction of the object based on a probability of matching between a partial region in the image data and features of the object, and outputs object location information including information that indicates the location that has been detected of the object; an estimator that estimates a location in at least one of a horizontal direction and a vertical direction of a sound source of the target sound or the non-target sound based on a probability of a presence of the sound source in a predetermined location in the acoustic signal, and outputs sound-source location information including information that indicates the location that has been estimated of the sound source; a weighting unit that sets a 
However, Mizumoto fails to teach the combination of a sound pickup device that picks up target sound that has been output from an object, the sound pickup device comprising:  a first input unit that receives image data that has been generated by a camera; a second input unit that receives an acoustic signal that has been output from a microphone array and includes the target sound and non-target sound; a sensor that includes at least one of a distance sensor that senses a distance to the object or an acceleration sensor that senses an acceleration of the camera to determine whether an image taken by the camera is sufficient to find a sound source; and a controller that determines a direction that the target sound is to be picked up in, wherein the controller includes:  a detector that detects a location in at least one of a horizontal direction and a vertical direction of the object based on a probability of matching between a partial region in the image data and features of the object, and outputs object location information including information that indicates the location that has been detected of the object; an estimator that estimates a location in at least one of a horizontal direction and a vertical direction of a sound source of the target sound or the non-target sound based on a probability of a presence of the sound source in a 
Regarding independent claim 15, the prior art of record, Mizumoto discloses a sound pickup method for picking up target sound that has been output from an object, the sound pickup method comprising:  receiving image data that has been generated by a camera; receiving an acoustic signal that has been output from a microphone array and includes the target sound and non-target sound; detecting a location in at least one of a horizontal direction and a vertical direction of the object based on a probability of matching between a partial region in the image data and features of the object, and outputs object location information including information that indicates the location that has been detected of the object; estimating a location in at least one of a horizontal direction and a vertical direction of a sound source of the target sound or the non-target sound based on a probability of a presence of the sound source in a predetermined location in the acoustic signal, and outputs sound-source location information including information that indicates the location that has been estimated of the sound source; setting a weight for the object location information based on a result of the sensing and a weight for the sound-source location information in accordance with a first likelihood of first information in sound included in the acoustic signal, the first information including information relating to the target sound; and determining a direction that the target sound is to be picked up in based on the object location information, the weight for the object location information, the sound-source location information, and the weight for the sound-source location information.  
However, Mizumoto fails to teach the combination of a sound pickup method for picking up target sound that has been output from an object, the sound pickup method comprising:  receiving image data that has been generated by a camera; receiving an acoustic signal that has been output from a microphone array and includes the target sound and non-target sound; sensing a distance to the object or an acceleration of the camera to determine whether an image taken by the camera is sufficient to find a sound source; detecting a location in at least one of a horizontal direction and a vertical direction of the object based on a probability of matching between a partial region in the image data and features of the object, and outputs object location information including information that indicates the location that has been detected of the object; estimating a location in at least one of a horizontal direction and a vertical direction of a sound source of the target sound or the non-target sound based on a probability of a presence of the sound source in a predetermined location in the acoustic signal, and outputs sound-source location information including information that indicates the location that has been estimated of the sound source; setting a weight for the object location information based on a result of the sensing and a weight for the sound-source location information in accordance with a first likelihood of first information in sound included in the acoustic signal, the first information including information relating to the target sound; and determining a direction that the target sound is to be picked up in based on the object location information, the weight for the object location information, the sound-source location information, and the weight for the sound-source location information.  The distinct features, as disclosed in independent claims 1 and 15 render the claims allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697.  The examiner can normally be reached on 9 AM - 5 PM, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL KIM/Primary Examiner, Art Unit 2654